EXHIBIT 10.2


JOURNAL COMMUNICATIONS, INC.
2007 OMNIBUS INCENTIVE PLAN


ARTICLE 1
PURPOSE

        1.1. GENERAL. The purpose of the Journal Communications, Inc. 2007
Omnibus Incentive Plan (the “Plan”) is to promote the success, and enhance the
value, of Journal Communications, Inc. (the “Company”), by linking the personal
interests of employees, officers, and directors of the Company or any Affiliate
(as defined below) to those of Company shareholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, and directors upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent. Accordingly, the Plan permits the
grant of incentive awards from time to time to selected employees, officers, and
directors of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS

        2.1. DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

            (a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an
entity that directly or through one or more intermediaries controls, is
controlled by or is under common control with, the Company, as determined by the
Committee.

            (b) “Award” means any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Deferred Stock Unit Award, Performance
Award, Dividend Equivalent Award, Other Stock-Based Award, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan.  

            (c) “Award Certificate” means a written document, in such form as
the Committee prescribes from time to time, setting forth the terms and
conditions of an Award. Award Certificates may be in the form of individual
Award Certificates, agreements or certificates or a program document describing
the terms and provisions of an Awards or series of Awards under the Plan. The
Committee may provide for the use of electronic, internet or other non-paper
Award Certificates, and the use of electronic, internet or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.

            (d) “Beneficial Owner” shall have the meaning given such term in
Rule 13d-3 of the General Rules and Regulations under the 1934 Act.  

            (e) “Board” means the Board of Directors of the Company.  

--------------------------------------------------------------------------------

            (f) “Cause” as a reason for a Participant’s termination of
employment shall have the meaning assigned such term in the employment,
severance or similar agreement, if any, between such Participant and the Company
or an Affiliate, provided, however that if there is no such employment,
severance or similar agreement in which such term is defined, and unless
otherwise defined in the applicable Award Certificate, “Cause” shall mean any of
the following acts by the Participant, as determined by the Committee: gross
neglect of duty, prolonged absence from duty without the consent of the Company,
material breach by the Participant of any published Company code of conduct or
code of ethics; or willful misconduct, misfeasance or malfeasance of duty which
is reasonably determined to be detrimental to the Company. With respect to a
Participant’s termination of directorship, “Cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Wisconsin
law. The determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.

            (g) “Change in Control” means and includes the occurrence of any one
of the following events:  

          (i) individuals who, on December 31, 2006, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after December 31, 2006
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or


          (ii) any Person becomes a Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of directors (the “Company Voting Securities”); provided, however, that for
purposes of this subsection (ii), the following acquisitions shall not
constitute a Change in Control: (A) an acquisition directly from the Company,
(B) an acquisition by the Company or a Subsidiary of the Company, (C) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, (D) an acquisition
by a Person who as of December 31, 2006 was a Beneficial Owner, directly or
indirectly, of 15% or more of the Company Voting Securities, or (E) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iv) below); or


          (iii) any Person who as of December 31, 2006 was a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities becomes
a Beneficial Owner, directly or indirectly, of 40% or more of the Company Voting
Securities; provided, however, that for purposes of this subsection (iii), an
acquisition directly from the Company shall not constitute a Change in Control;
or


-2-

--------------------------------------------------------------------------------

          (iv) the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another entity (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding shares of common stock of the Company
(“Company Common Stock”) and outstanding Company Voting Securities immediately
prior to such Reorganization, Sale or Acquisition beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Reorganization, Sale or Acquisition
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets or stock
either directly or through one or more subsidiaries, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no Person
(other than (w) any Person who as of December 31, 2006 is a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities, (x) the
Company or any Subsidiary of the Company, (y) the Surviving Entity or its
ultimate parent, or (z) any employee benefit plan (or related trust) sponsored
or maintained by any of the foregoing) is the beneficial owner, directly or
indirectly, of 20% or more of the total common stock or 20% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or


          (v) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


            (h) “Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.

            (i) “Committee” means the committee of the Board described in
Article 4.  

            (j) “Company” means Journal Communications, Inc., a Wisconsin
corporation, or any successor corporation.  

            (k) “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer, or director of
the Company or any Affiliate, as applicable; provided, however, that for
purposes of an Incentive Stock Option “Continuous Status as a Participant” means
the absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations. Continuous Status as a Participant shall not be considered
interrupted in the following cases: (ii) a Participant transfers employment
between the Company and an Affiliate or between Affiliates, or (ii) in the
discretion of the Committee as specified at or prior to such occurrence, in the
case of a spin-off, sale or disposition of the Participant’s employer from the
Company or any Affiliate, or (iii) any leave of absence authorized in writing by
the Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option. Whether
military, government or other service or other leave of absence shall constitute
a termination of Continuous Status as a Participant shall be determined in each
case by the Committee at its discretion, and any determination by the Committee
shall be final and conclusive.  

-3-

--------------------------------------------------------------------------------

            (l) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).  

            (m) “Deferred Stock Unit” means a right granted to a Participant
under Article 9 to receive Shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) at a future time as determined by
the Committee, or as determined by the Participant within guidelines established
by the Committee in the case of voluntary deferral elections.

            (n) “Disability” of a Participant means that the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

            (o) “Dividend Equivalent” means a right granted to a Participant
under Article 12.  

            (p) “Effective Date” has the meaning assigned such term in
Section 3.1.  

            (q) “Eligible Participant” means an employee, officer, or director
of the Company or any Affiliate.  

            (r) “Exchange” means any national securities exchange on which the
Stock may from time to time be listed or traded.  

            (s) “Fair Market Value,” on any date, means (i) if the Stock is
listed on a securities exchange, the closing sales price on such exchange or
over such system on such date or, in the absence of reported sales on such date,
the closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable and in
compliance with Code Section 409A.

-4-

--------------------------------------------------------------------------------

            (t) “Full Value Award” means an Award other than in the form of an
Option or SAR, and which is settled by the issuance of Stock (or at the
discretion of the Committee, settled in cash valued by reference to Stock
value).

            (u) “Good Reason” (or a similar term denoting constructive
termination) has the meaning, if any, assigned such term in the employment,
severance or similar agreement, if any, between a Participant and the Company or
an Affiliate, provided, however that if there is no such employment, severance
or similar agreement in which such term is defined, “Good Reason” shall have the
meaning, if any, given such term in the applicable Award Certificate. If not
defined in each such document, the term “Good Reason” as used herein shall not
apply to a particular Award.

            (v) “Grant Date” of an Award means the first date on which all
necessary corporate action has been taken to approve the grant of the Award as
provided in the Plan, or such later date as is determined and specified as part
of that authorization process. Notice of the grant shall be provided to the
grantee within a reasonable time after the Grant Date.

            (w) “Incentive Stock Option” means an Option that is intended to be
an incentive stock option and meets the requirements of Section 422 of the Code
or any successor provision.  

            (x) “Independent Directors” means those members of the Board of
Directors who qualify at any given time as “independent” directors under
Section 303A of the New York Stock Exchange Listed Company Manual,
“non-employee” directors under Rule 16b-3 of the 1934 Act, and “outside”
directors under Section 162(m) of the Code.

            (y) “Non-Employee Director” means a director of the Company who is
not a common law employee of the Company or an Affiliate.  

            (z) “Nonstatutory Stock Option” means an Option that is not an
Incentive Stock Option.  

            (aa) “Option” means a right granted to a Participant under Article 7
of the Plan to purchase Stock at a specified price during specified time
periods. An Option may be either an Incentive Stock Option or a Nonstatutory
Stock Option.

            (bb) “Other Stock-Based Award” means a right, granted to a
Participant under Article 13, that relates to or is valued by reference to Stock
or other Awards relating to Stock.  

            (cc) “Parent” means a corporation, limited liability company,
partnership or other entity which owns or beneficially owns a majority of the
outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

            (dd) “Participant” means a person who, as an employee, officer, or
director of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death or Disability of a Participant, the
term “Participant” refers to the Participant’s estate or other legal
representative acting in a fiduciary capacity on behalf of the Participant under
applicable state law and court supervision.  

            (ee) “Performance Award” means any award granted under the Plan
pursuant to Article 10.  

-5-

--------------------------------------------------------------------------------

            (ff) “Person” means any individual, entity or group, within the
meaning of Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or
14(d)(2) of the 1934 Act.  

            (gg) “Plan” means the Journal Communications, Inc. 2007 Omnibus
Incentive Plan, as amended from time to time.  

            (hh) “Prior Plan” means the Company’s 2003 Equity Incentive Plan, as
amended.  

            (ii) “Qualified Performance-Based Award” means an Award that is
either (i) intended to qualify for the Section 162(m) Exemption and is made
subject to performance goals based on Qualified Business Criteria as set forth
in Section 11.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

            (jj) “Qualified Business Criteria” means one or more of the Business
Criteria listed in Section 11.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.  

            (kk) “Restricted Stock Award” means Stock granted to a Participant
under Article 9 that is subject to certain restrictions and to risk of
forfeiture.  

            (ll) “Restricted Stock Unit Award” means the right granted to a
Participant under Article 9 to receive shares of Stock (or the equivalent value
in cash or other property if the Committee so provides) in the future, which
right is subject to certain restrictions and to risk of forfeiture.  

            (mm) “Retirement” with respect to an employee Participant means
termination of employment with the Company or an Affiliate after attaining age
60 and 10 years of service. With respect to a Participant’s termination of
service as a Non-Employee Director, Retirement means a termination from service
as a director upon completion of the director’s entire term.

            (nn) “Section 162(m) Exemption” means the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code or any successor provision thereto.

            (oo) “Shares” means shares of the Company’s Stock. If there has been
an adjustment or substitution pursuant to Article 15, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Article 15.  

            (pp) “Stock” means (i) the $0.01 par value Class A Common Stock of
the Company, (ii) the $0.01 par value Class B Common Stock of the Company, and
(iii) such other securities of the Company as may be substituted for either such
class of Common Stock of the Company pursuant to Section 15.1.  

            (qq) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.  

-6-

--------------------------------------------------------------------------------

            (rr) “Subsidiary” means any corporation, limited liability company,
partnership or other entity, domestic or foreign, of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Subsidiary shall have the meaning set forth in
Section 424(f) of the Code.

            (ss) “1933 Act” means the Securities Act of 1933, as amended from
time to time.  


ARTICLE 3
EFFECTIVE TERM OF PLAN

        3.1. EFFECTIVE DATE. The Plan shall be effective as of the date it is
approved by the shareholders of the Company (the “Effective Date”).

        3.2. TERMINATION OF PLAN. The Plan shall terminate on the tenth
anniversary of the Effective Date unless earlier terminated as provided herein.
The termination of the Plan on such date shall not affect the validity of any
Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of this Plan. Notwithstanding
the foregoing, no Incentive Stock Options may be granted more than ten
(10) years after the earlier of (a) adoption of this Plan by the Board, or
(b) the Effective Date.


ARTICLE 4
ADMINISTRATION

        4.1. COMMITTEE. The Plan shall be administered by a Committee appointed
by the Board (which Committee shall consist of at least two directors) or, at
the discretion of the Board from time to time, the Plan may be administered by
the Board. It is intended that at least two of the directors appointed to serve
on the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. The Board may reserve to itself
any or all of the authority and responsibility of the Committee under the Plan
or may act as administrator of the Plan for any and all purposes. To the extent
the Board has reserved any authority and responsibility or during any time that
the Board is acting as administrator of the Plan, it shall have all the powers
of the Committee hereunder, and any reference herein to the Committee (other
than in this Section 4.1) shall include the Board. To the extent any action of
the Board under the Plan conflicts with actions taken by the Committee, the
actions of the Board shall control.

        4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company or the Committee to assist in the
administration of the Plan.

-7-

--------------------------------------------------------------------------------

        4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 and 4.5
hereof, the Committee has the exclusive power, authority and discretion to:  

          (a) Grant Awards;  


          (b) Designate Participants;  


          (c) Determine the type or types of Awards to be granted to each
Participant;  


          (d) Determine the number of Awards to be granted and the number of
Shares or dollar amount to which an Award will relate;


          (e) Determine the terms and conditions of any Award granted under the
Plan;  


          (f) Prescribe the form of each Award Certificate, which need not be
identical for each Participant;  


          (g) Decide all other matters that must be determined in connection
with an Award;  


          (h) Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;


          (i) Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan;


          (j) Amend the Plan or any Award Certificate as provided herein; and  


          (k) Adopt such modifications, procedures, and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or any Affiliate may operate, in order to
assure the viability of the benefits of Awards granted to participants located
in such other jurisdictions and to meet the objectives of the Plan.


        Notwithstanding the foregoing, grants of Awards to Non-Employee
Directors hereunder shall be made only in accordance with the terms, conditions
and parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

        4.4. DELEGATION. Subject to Wisconsin law as in effect from time to
time, the Board may, by resolution, expressly delegate to a special committee,
consisting of one or more directors who may but need not be officers of the
Company, the authority, within specified parameters as to the number and terms
of Awards, to (i) designate officers and/or employees of the Company or any of
its Affiliates to be recipients of Awards under the Plan, and (ii) to determine
the number of such Awards to be received by any such Participants; provided,
however, that such delegation of duties and responsibilities to an officer of
the Company may not be made with respect to the grant of Awards to eligible
participants (a) who are subject to Section 16(a) of the 1934 Act at the Grant
Date, or (b) who as of the Grant Date are reasonably anticipated to be become
Covered Employees during the term of the Award. The acts of such delegates shall
be treated hereunder as acts of the Board and such delegates shall report
regularly to the Board and the Compensation Committee regarding the delegated
duties and responsibilities and any Awards so granted.

-8-

--------------------------------------------------------------------------------

        4.5. AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.


ARTICLE 5
SHARES SUBJECT TO THE PLAN

        5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 5.2
and Section 15.1, the aggregate number of Shares reserved and available for
issuance pursuant to Awards granted under the Plan shall be 4,800,000. The
maximum number of Shares that may be issued upon exercise of Incentive Stock
Options granted under the Plan shall be 4,800,000.

        5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from
the Plan share reserve as of the date of grant, but shall be added back to the
Plan share reserve in accordance with this Section 5.2.  

          (a) To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.


          (b) Shares subject to Awards settled in cash will again be available
for issuance pursuant to Awards granted under the Plan.


          (c) Shares withheld from an Award or delivered by a Participant to
satisfy minimum tax withholding requirements will again be available for
issuance pursuant to Awards granted under the Plan.


          (d) If the exercise price of an Option is satisfied by delivering
Shares to the Company (by either actual delivery or attestation), only the
number of Shares issued to the Participant in excess of the Shares tendered (by
delivery or attestation) shall be considered for purposes of determining the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.


          (e) To the extent that the full number of Shares subject to an Option
or SAR is not issued upon exercise of the Option or SAR for any reason,
including by reason of net-settlement of the Award, only the number of Shares
issued and delivered upon exercise of the Option or SAR shall be considered for
purposes of determining the number of Shares remaining available for issuance
pursuant to Awards granted under the Plan.


          (f) To the extent that the maximum number of Shares subject to an
Award other than an Option or SAR is not issued for any reason, including by
reason of failure to achieve maximum performance goals, only the number of
Shares issued and delivered shall be considered for purposes of determining the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.


-9-

--------------------------------------------------------------------------------

          (g) Substitute Awards granted pursuant to Section 14.7 of the Plan
shall not count against the Shares otherwise available for issuance under the
Plan under Section 5.1.


        5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

        5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to
the contrary (but subject to adjustment as provided in Section 15.1):  

          (a) Options. The maximum aggregate number of Shares subject to Options
granted under the Plan in any 12-month period to any one Participant shall be
750,000.


          (b) SARs. The maximum number of Shares subject to Stock Appreciation
Rights granted under the Plan in any 12-month period to any one Participant
shall be 750,000.


          (c) Restricted Stock or Restricted Stock Units. The maximum aggregate
number of Shares underlying Awards of Restricted Stock or Restricted Stock Units
under the Plan in any 12-month period to any one Participant shall be 750,000.


          (d) Other Stock-Based Awards. The maximum aggregate grant with respect
to Other Stock-Based Awards under the Plan in any 12-month period to any one
Participant shall be 750,000 Shares.


          (e) Cash-Based Awards. The maximum aggregate amount that may be paid
with respect to cash-based Awards under the Plan to any one Participant in any
fiscal year of the Company shall be three percent (3%) of the Company’s
consolidated net earnings from continuing operations for such year as shown in
the Company’s consolidated statements of earnings and filed with the Company’s
Annual Report on Form 10-K.


        5.5. LIMITATION ON ANNUAL “BURN RATE”. Notwithstanding any provision in
the Plan to the contrary (but subject to adjustment as provided in
Section 15.1), the maximum aggregate number of Shares with respect to Awards
that may be granted during any one fiscal year under the Plan is two percent
(2%) of the total shares of Class A Stock and Class B Stock outstanding as of
the last day of the prior fiscal year.


ARTICLE 6
ELIGIBILITY

        6.1. GENERAL. Awards may be granted only to Eligible Participants.
Incentive Stock Options may be granted to only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code.


ARTICLE 7
STOCK OPTIONS

        7.1. GENERAL. The Committee is authorized to grant Options to
Participants on the following terms and conditions:  

          (a) EXERCISE PRICE. The exercise price per Share under an Option shall
be determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.7)
shall not be less than the Fair Market Value as of the Grant Date.


-10-

--------------------------------------------------------------------------------

          (b) PROHIBITION ON REPRICING. Except as otherwise provided in
Section 15.1, the exercise price of an Option may not be reduced, directly or
indirectly by cancellation and regrant or otherwise, without the prior approval
of the shareholders of the Company.


          (c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, subject
to Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.


          (d) PAYMENT. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.


          (e) EXERCISE TERM. Except for Nonstatutory Options granted to
Participants outside the United States, no Option granted under the Plan shall
be exercisable for more than ten years from the Grant Date.


          (f) NO DEFERRAL FEATURE. No Option shall provide for any feature for
the deferral of compensation other than the deferral of recognition of income
until the later of the exercise or disposition of the Option, or the time the
Stock acquired pursuant to the exercise of the Option first becomes
substantially vested.


        7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. If all of the requirements of Section 422 of the Code are not met, the
Option shall automatically become a Nonstatutory Stock Option.


ARTICLE 8
STOCK APPRECIATION RIGHTS

        8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:  

          (a) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant to
whom it is granted has the right to receive, for each Share with respect to
which the SAR is being exercised, the excess, if any, of:


          (1) The Fair Market Value of one Share on the date of exercise; over  


          (2) The base price of the SAR as determined by the Committee, which
shall not be less than the Fair Market Value of one Share on the Grant Date.


-11-

--------------------------------------------------------------------------------

          (b) PROHIBITION ON REPRICING. Except as otherwise provided in
Section 15.1, the base price of a SAR may not be reduced, directly or indirectly
by cancellation and regrant or otherwise, without the prior approval of the
shareholders of the Company.


          (c) EXERCISE TERM. Except for SARs granted to Participants outside the
United States, no SAR shall be exercisable for more than ten years from the
Grant Date.


          (d) NO DEFERRAL FEATURE. No SAR shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of the exercise of the SAR, or the time the Stock acquired pursuant to
the exercise of the Option first becomes substantially vested.


          (e) OTHER TERMS. All SARs shall be evidenced by an Award Certificate.
Subject to the limitations of this Article 8, the terms, methods of exercise,
methods of settlement, form of consideration payable in settlement, and any
other terms and conditions of any SAR shall be determined by the Committee at
the time of the grant of the Award and shall be reflected in the Award
Certificate.



ARTICLE 9
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS

        9.1. GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED
STOCK UNITS. The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

        9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units
or Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Stock, and the Participant shall have
none of the rights of a shareholder with respect to Restricted Stock Units or
Deferred Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units or Deferred Stock Units. Unless otherwise provided
in the applicable Award Certificate, Awards of Restricted Stock will be entitled
to full divided rights and any dividends paid thereon will be paid or
distributed to the holder no later than the end of the calendar year in which
the dividends are paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders.

        9.3. FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period or upon failure
to satisfy a performance goal during the applicable restriction period,
Restricted Stock or Restricted Stock Units that are at that time subject to
restrictions shall be forfeited.

        9.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

-12-

--------------------------------------------------------------------------------


ARTICLE 10
PERFORMANCE AWARDS

        10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
any Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. The Committee shall have the complete discretion to determine the
number of Performance Awards granted to each Participant, subject to
Section 5.4, and to designate the provisions of such Performance Awards as
provided in Section 4.3. All Performance Awards shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Awards are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.

        10.2. PERFORMANCE GOALS. The Committee may establish performance goals
for Performance Awards which may be based on any criteria selected by the
Committee. Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, an Affiliate or a division, region, department or function within
the Company or an Affiliate. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the modification, adjustment, change or
elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.


ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS

        11.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan
are intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

        11.2. OTHER AWARDS. When granting any other Award, including cash-based
Awards, the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that the recipient is or may be a Covered
Employee with respect to such Award, and the Committee wishes such Award to
qualify for the Section 162(m) Exemption. If an Award is so designated, the
Committee shall establish performance goals for such Award, within the time
period prescribed by Section 162(m) of the Code, based on one or more of the
following Qualified Business Criteria, which performance goals may be expressed
in terms of Company-wide objectives or in terms of objectives that relate to the
performance of an Affiliate or a division, region, department or function within
the Company or an Affiliate:

-13-

--------------------------------------------------------------------------------

          —Revenue 


          —Sales 


          —Profit (net profit, gross profit, operating profit, economic profit,
profit margins or other corporate profit measures)


          —Earnings (EBIT, EBITDA, earnings per share, or other corporate
earnings measures)  


          —Net income (before or after taxes, operating income or other income
measures)  


          —Cash (cash flow, cash generation or other cash measures)  


          —Stock price or performance  


          —Total shareholder return (stock price appreciation plus reinvested
dividends divided by beginning share price)


          —Economic value added  


          —Return measures (including, but not limited to, return on assets,
capital, equity, investments or sales, and cash flow return on assets, capital,
equity, or sales);


          —Operating margins 


          —Dividend payments 


          —Market share 


          —Improvements in capital structure  


          —Expenses (expense management, expense ratio, expense efficiency
ratios or other expense measures)  


          —Business expansion or consolidation (acquisitions and divestitures)  


          —Internal rate of return or increase in net present value  


          —Working capital targets relating to inventory and/or accounts
receivable  


          —Productivity measures 


          —Cost reduction measures  


          —Strategic plan development and implementation  


-14-

--------------------------------------------------------------------------------

          —Operating measures such as growth in circulation, television and
radio ratings and market share  


          —Internal measures such as achieving a diverse workforce  


          —Growth in digital products or competencies  


          —New product development.  


        Performance goals with respect to the foregoing Qualified Business
Criteria may be specified in absolute terms, in percentages, or in terms of
growth from period to period or growth rates over time, as well as measured
relative to the performance of a group of comparator companies, or a published
or special index, or a stock market index, that the Committee deems appropriate.
Any member of a comparator group or an index that disappears during a
measurement period shall be disregarded for the entire measurement period.
Performance Goals need not be based upon an increase or positive result under a
business criterion and could include, for example, the maintenance of the status
quo or the limitation of economic losses (measured, in each case, by reference
to a specific business criterion).

        11.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other
than a market-priced Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Business Criteria, together
with the satisfaction of any other conditions, such as continued employment, as
the Committee may determine to be appropriate; provided, however, that the
Committee may provide, either in connection with the grant thereof or by
amendment thereafter, that achievement of such performance goals will be waived,
in whole or in part, upon (i) the termination of employment of a Participant by
reason of death, Retirement or Disability, or (ii) the occurrence of a Change in
Control. Performance periods established by the Committee for any such Qualified
Performance-Based Award may be as short as three months and may be any longer
period. In addition, the Committee has the right, in connection with the grant
of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals.

        11.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee
may provide in any Qualified Performance-Based Award, at the time the
performance goals are established, that any evaluation of performance shall
exclude or otherwise objectively adjust for any of the following events that
occurs during a performance period: (a) asset write-downs or impairment charges;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs;
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30; (f) extraordinary nonrecurring items as described in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations appearing in the Company’s annual report to shareholders for the
applicable year; (g) acquisitions or divestitures; (h) share buy-back programs,
and (i) foreign exchange gains and losses. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.

-15-

--------------------------------------------------------------------------------

        11.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

        11.6. AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of
Shares that may be granted in any one-year period to a Participant in designated
forms of stock-based Awards, and (ii) the maximum aggregate dollar amount that
may be paid with respect to cash-based Awards under the Plan to any one
Participant in any fiscal year of the Company.


ARTICLE 12
DIVIDEND EQUIVALENTS

        12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to
grant Dividend Equivalents with respect to Full Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
dividends with respect to all or a portion of the number of Shares subject to a
Full Value Award, as determined by the Committee. The Committee may provide that
Dividend Equivalents be paid or distributed when accrued or be deemed to have
been reinvested in additional Shares, or otherwise reinvested. Unless otherwise
provided in the applicable Award Certificate, Dividend Equivalents will be paid
or distributed no later than the 15th day of the 3rd month following the later
of (i) the calendar year in which the corresponding dividends were paid to
shareholders, or (ii) the first calendar year in which the Participant’s right
to such Dividends Equivalents is no longer subject to a substantial risk of
forfeiture.


ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS

        13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.


ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS

        14.1. PAYMENT OF AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.

-16-

--------------------------------------------------------------------------------

        14.2. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.

        14.3. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.

        14.4. ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise
provided in the Award Certificate or any special Plan document governing an
Award, upon the termination of a person’s Continuous Status as a Participant by
reason of death or Disability:

          (i) all of that Participant’s outstanding Options and SARs shall
become fully exercisable, and shall thereafter remain exercisable for a period
of one (1) year or until the earlier expiration of the original term of the
Option or SAR;


          (ii) all time-based vesting restrictions on that Participant’s
outstanding Awards shall lapse as of the date of termination; and


          (iii) the payout opportunities attainable under all of that
Participant’s outstanding performance-based Awards shall be deemed to have been
fully earned as of the date of termination as follows:


  (A) if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and


  (B) if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and


  (C) in either such case, there shall be a prorata payout to the Participant or
his or her estate within thirty (30) days following the date of termination
(unless a later date is required by Section 17.3 hereof) based upon the length
of time within the performance period that has elapsed prior to the date of
termination.


-17-

--------------------------------------------------------------------------------

        To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.

        14.5. RETIREMENT. Except as otherwise provided in the Award Certificate
or any special Plan document governing an Award, upon a Participant’s
Retirement, all of his or her unvested Awards shall terminate as of the date of
Retirement, and any vested Options or SARs held by the Participant as of the
date of Retirement shall remain exercisable until the expiration of the original
term of the Option or SAR. Notwithstanding the foregoing, the Committee may in
its sole discretion at any time determine that, upon the Retirement of a
Participant, all or a portion of such Participant’s Options, SARs and other
Awards in the nature of rights that may be exercised shall become fully or
partially exercisable, that all or a part of the restrictions on all or a
portion of the Participant’s outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards held by that Participant
shall be deemed to be wholly or partially satisfied, in each case, as of such
date as the Committee may, in its sole discretion, declare. The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.5. To the extent that,
pursuant to this provision, any Incentive Stock Options are exercised more than
three months after the date of termination, such Options shall be deemed to be
Nonstatutory Stock Options.

        14.6. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.6
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

          (a) Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board:


          (i) all outstanding Options and SARs shall become fully exercisable,
and shall thereafter remain exercisable or lapse as provided in the Plan or the
applicable Award Certificate;


          (ii) all time-based vesting restrictions on outstanding Awards shall
lapse as of the date of the Change in Control; and


          (iii) the payout opportunities attainable under all outstanding
performance-based Awards shall be deemed to have been fully earned as of the
effective date of the Change in Control as follows:


  (A) if the Change in Control occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and


  (B) if the Change in Control occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the Change in Control, and


-18-

--------------------------------------------------------------------------------

  (C) in either such case, there shall be a prorata payout to Participants
within thirty (30) days following the Change in Control (unless a later date is
required by Section 17.3 hereof) based upon the length of time within the
performance period that has elapsed prior to the date of the Change in Control.


        To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.  

          (b) Awards Assumed or Substituted by Surviving Entity. With respect to
Awards assumed by the Surviving Entity or otherwise equitably converted or
substituted in connection with a Change in Control: if within two years after
the effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then:


          (i) all of that Participant’s outstanding Options and SARs shall
become fully exercisable, and shall thereafter remain exercisable for a period
of one (1) year or until the earlier expiration of the original term of the
Option or SAR;


          (ii) all time-based vesting restrictions on that Participant’s
outstanding Awards shall lapse as of the date of termination; and


          (iii) the payout opportunities attainable under all of that
Participant’s outstanding performance-based Awards shall be deemed to have been
fully earned as of the date of termination as follows:


  (A) if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and


  (B) if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and


  (C) in either such case, there shall be a prorata payout to the Participant or
his or her estate within thirty (30) days following the date of termination
(unless a later date is required by Section 17.3 hereof) based upon the length
of time within the performance period that has elapsed prior to the date of
termination.


        With regard to each Award, a Participant shall not be considered to have
resigned for Good Reason unless either (i) the Award Certificate includes such
provision or (ii) the Participant is party to an employment, change-in-control,
severance or similar agreement with the Company or an Affiliate that includes
provisions in which the Participant is permitted to resign for Good Reason. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

        14.7. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan
in substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

--------------------------------------------------------------------------------


ARTICLE 15
CHANGES IN CAPITAL STRUCTURE

        15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its shareholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

        15.2. DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code
Section 162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

        15.3. GENERAL. Any discretionary adjustments made pursuant to this
Article 15 shall be subject to the provisions of Section 16.2. To the extent
that any adjustments made pursuant to this Article 15 cause Incentive Stock
Options to cease to qualify as Incentive Stock Options, such Options shall be
deemed to be Nonstatutory Stock Options.



-20-

--------------------------------------------------------------------------------


ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION

        16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the
Committee may, at any time and from time to time, amend, modify or terminate the
Plan without shareholder approval; provided, however, that if an amendment to
the Plan would, in the reasonable opinion of the Board or the Committee, either
(i) materially increase the number of Shares available under the Plan,
(ii) expand the types of awards under the Plan, (iii) materially expand the
class of participants eligible to participate in the Plan, (iv) materially
extend the term of the Plan, or (v) otherwise constitute a material change
requiring shareholder approval under applicable laws, policies or regulations or
the applicable listing or other requirements of an Exchange, then such amendment
shall be subject to shareholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of shareholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable (i) to comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations.

        16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:  

          (a) Subject to the terms of the applicable Award Certificate, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award as of the date of such
action;


          (b) The original term of an Option or SAR may not be extended without
the prior approval of the shareholders of the Company;


          (c) Except as otherwise provided in Section 15.1, the exercise price
of an Option or SAR may not be reduced, directly or indirectly, without the
prior approval of the shareholders of the Company; and


          (d) No termination, amendment, or modification of the Plan shall
reduce or diminish the value of any Award previously granted under the Plan,
without the written consent of the Participant affected thereby.


        16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.



-21-

--------------------------------------------------------------------------------


ARTICLE 17
GENERAL PROVISIONS

        17.1. RIGHTS OF PARTICIPANTS.  

        (a) No Participant or any Eligible Participant shall have any claim to
be granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

        (b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.

        (c) Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate and,
accordingly, subject to Article 16, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company or an of its
Affiliates.

        (d) unless and until Shares are in fact issued to such person in
connection with such Award.

        17.2. WITHHOLDING. The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. All such elections
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

        17.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.  

        (a) Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award
Certificate that is permissible under Section 409A.

-22-

--------------------------------------------------------------------------------

        (b) If any one or more Awards granted under the Plan to a Participant
could qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the General Counsel) shall determine which Awards or portions
thereof will be subject to such exemptions.

        (c) Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Plan or any Award Certificate by reason
of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

          (i) if the payment or distribution is payable in a lump sum, the
Participant’s right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
separation from service; and


          (ii) if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following the Participant’s separation from
service will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.


        For purposes of this Plan, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

        (d) Eligible Participants who are service providers to an Affiliate may
be granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

        17.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Certificate shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Affiliate.
This Plan is not intended to be subject to ERISA.

-23-

--------------------------------------------------------------------------------

        17.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.

        17.6. EXPENSES. The expenses of administering the Plan shall be borne by
the Company and its Affiliates.  

        17.7. TITLES AND HEADINGS. The titles and headings of the Sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

        17.8. GENDER AND NUMBER. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

        17.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.

        17.10. GOVERNMENT AND OTHER REGULATIONS.  

        (a) Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.  

        (b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

-24-

--------------------------------------------------------------------------------

        17.11. GOVERNING LAW. To the extent not governed by federal law, the
Plan and all Award Certificates shall be construed in accordance with and
governed by the internal laws of the State of Wisconsin.

        17.12. ADDITIONAL PROVISIONS. Each Award Certificate may contain such
other terms and conditions as the Committee may determine; provided that such
other terms and conditions are not inconsistent with the provisions of the Plan.

        17.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

        17.14. INDEMNIFICATION. Each person who is or shall have been a member
of the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.





-25-